Citation Nr: 1411313	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-43 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance on account of being legally blind.   

2.  Entitlement to service connection for headaches, to include as secondary to service-connected right eyelid scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from May 1957 to June 1960 and from April 1961 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The issue of headaches, to include as secondary to service connected right eyelid scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected disability includes a 10 percent evaluation for a scar on his right eyelid.  

2.  The Veteran is legally blind in his left eye with vision of 4/200 and 20/200 in the right eye.  

3.  The Veteran's loss of sight is not service-connected and is not due to a service-connected disability.  

4.  The Veteran has not lost the use of both feet or one and hand and one foot, he is neither bedridden nor is he permanently housebound by reason of service-connected disabilities that substantially confine him to his dwelling or immediate premises.





CONCLUSION OF LAW

The criteria for the award of special monthly compensation based on the need for regular aid and attendance have not been met.  38 U.S.C.A. §1114(l) (West 2002 & Supp. 2010); 38 C.F.R.  § 3.350 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed a claim for aid and attendance due to him being legally blind in the left eye.  

A veteran shall be considered to be in need of a regular aid and attendance if, as the result of a service-connected disability, he has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The Veteran is service connected at 10 percent for a scar on his right eyelid.  The Veteran has been diagnosed as being legally blind with a visual acuity of 4/200 in his left eye and 20/200 in the right eye.  However, the Veteran is not service-connected for his sight disability.  Special monthly compensation based on aid and attendance is based on service-connected disabilities only. 

There is no additional evidence on file that the Veteran has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance due to service-connected disabilities.  

While the Board is sympathetic to the Veteran's claim that he needs aid and attendance due his loss of sight in his left eye, the Veteran does not meet the legal threshold required to receive a special monthly compensation for aid and attendance.  Thus, the analysis of this claim does not need to proceed any further.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement to special monthly compensation due to being legally blind is denied.  

Duties to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran received notification prior to the initial unfavorable agency decision through a September 2009 letter.  The Veteran's claim was subsequently readjudicated, most recently in an October 2010 statement of the case.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2013).  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran did identify records at the Asheville Eye Associates for the period of  May 2009 to the present.  However, this private medical facility reported they had not seen the Veteran as a patient since May 2009.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  

A VA examination was not provided in conjunction with the Veteran's claim for special monthly compensation for aid and attendance, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, the Veteran is barred from this claim as a matter of law, as he does not have a service-connected disability that meets the threshold requirements for special monthly compensation for aid and attendance.  
ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance for being legally blind in the left eye is denied.  

REMAND

The Veteran claims he is entitled to service connection for headaches claimed as migraines, to include as secondary to service-connected right eyelid scar.  For the reasons discussed below, the Board has determined that additional development, with ensuing delay, is unfortunately required prior to adjudication of this issue.

Service treatment records reveal that in May 1958 the Veteran received a one-inch laceration on his right eyelid when he fell and hit a chair.  This laceration was sutured and after several days, the stiches were removed without incident.  The Veteran is service connected for a right eyelid scar.  See May 2010 Rating Decision.  

The Veteran contends that he currently suffers from migraine headaches as a result of this scar on his right eye.  He submitted evidence to support his claim from the VA.  He was treated in October 2011 for his headaches and the examiner noted that he suffers from daily headaches for the past three years and intermittingly prior to that date.  The impression at the time was that the headaches have a tension component due to the visual straining as well as a vascular component.  

The Board observes that the Veteran has not been provided a VA examination to determine whether his headaches are etiologically related to his periods of active service, to include as secondary to his service-connected right eyelid scar.  Since there is evidence that Veteran did have a head trauma in service and is currently diagnosed with tension headaches, a VA examination is necessary prior to deciding the claim on the merits.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed headaches.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) including this remand should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All tests deemed necessary should be performed and all findings should be reported in detail.

Based on the examination and review of the record, the examiner should answer the following: 

a.  Is it at least as likely (i.e., probability of at least 50 percent) as not that the Veteran's current headache diagnosis is etiologically related to active service.  

b.  If the answer to a is no, is it at least as likely (i.e., probability of at least 50 percent) as not that any current headaches are proximately due to (caused by) the Veteran's service-connected disability of a right eyelid scar.  

c.  If the answer to b is no, is it at least as likely (i.e., probability of at least 50 percent) as not that any current headaches have been aggravated beyond their normal progression by the Veteran's service-connected disability of a right eyelid scar.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


